Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuing Examination -Response to Amendment
Claims 5 and 14 are cancelled, and claims 1-4, 6-13, and 15-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Advisory Action mailed October 22, 2021. 

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues that an artificial neural network does not classify lines “using a plurality of harmonic frequency components, but rather using B-mode images and manually picked bladder lines (see col. 20, lines 22-30 of MCMORROW).” (see pg. 13, para. 2 of applicant’s remarks), so McMorrow does not teach “a classifier trained to use a plurality of harmonic frequency components of ultrasound echo signals to characterize a target in the area of interest, as recited in amended claim 1”, and the examiner disagrees. 
B-mode images can contain information from harmonic frequency ultrasound echoes (see col. 4, lines 28-31 – “Algorithms described below are developed to optimally extract organ information from fundamental and/or harmonic ultrasound echoes delivered under A-mode, B-mode, and/or C-mode methodologies.”), so the classifier is trained to use a collection of B-mode images (see col. 20, lines 22-25 – “The training procedure for the NNA (Neural Network Algorithm) 224 includes collecting clinical data on 
The applicant also argues that combining McMorrow and Itani is not obvious (see pg. 12 of applicant’s remarks) for claim 1, and the examiner disagrees. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method step of retrieving a plurality of ultrasound echo signals corresponding to a plurality of harmonics of the fundamental frequency, as disclosed in McMorrow, by including to the method step using a plurality of bandpass filters to receive a plurality of harmonics of the fundamental frequency, as disclosed in Itani. One of ordinary skill in the art would have been motivated to make this modification in order to increase the precision of extraction of a harmonic component obtained from a target subject to provide ultrasound images with a high contrast to tissue ratio (see col. 1, lines 60-65; see col. 6, lines 3-12).
For claims 1 and 8, the applicant argues that McMorrow does not teach “providing a plurality of echo signals, or parameters computed based on the plurality of echo signals, to a classifier.” because the examiner admitted that McMorrow does not teach “retrieving a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency” (see pg. 11, para. 2 of applicant’s remarks), and the examiner disagrees. The examiner clarifies to admit that McMorrow does teach providing echo signals to a classifier (see col. 4, lines 28-31 – “Algorithms described below are developed to optimally extract organ information from fundamental and/or harmonic ultrasound echoes delivered under A-mode, B-mode, and/or C-mode methodologies.”; see col. 20, lines 22-25 – “The training procedure for the NNA 
The applicant also argues that combining McMorrow and Itani is not obvious (see pg. 12 of applicant’s remarks) for claim 1, and the examiner disagrees. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method step of retrieving a plurality of ultrasound echo signals corresponding to a plurality of harmonics of the fundamental frequency, as disclosed in McMorrow, by including to the method step using a plurality of bandpass filters to receive a plurality of harmonics of the fundamental frequency, as disclosed in Itani. One of ordinary skill in the art would have been motivated to make this modification in order to increase the precision of extraction of a harmonic component obtained from a target subject (see col. 1, lines 60-65; see col. 6, lines 3-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow et al. (US 8167803 B2, published May 1, 2012) in view of Itani (US 8740799 B2, published June 3, 2014), hereinafter referred to as McMorrow and Itani, respectively. 
Regarding claim 1, McMorrow teaches a method performed by a computing device (Fig. 1A, ultrasonic imaging system), the method comprising: 
transmitting, by the computing device, ultrasound signals using an ultrasound probe toward an area of interest in a patient's body (see Fig. 1A, transceiver 10A) toward an area of interest in a patient's body, wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (see col. 4, para. 8, lines 2-4 - "...transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity..."); 
receiving, by the computing device, echo signals from the area of interest based on the transmitted ultrasound signals (see col. 5, lines 1-3 -"...collecting ultrasound echoes returning from the organ cavity and generating signals from the ultrasound echoes...");
obtaining, by the computing device, a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (see col. 5, lines 3-6 - "...identifying within the ultrasound signals those attributable to fundamental ultrasound frequencies or those attributable to harmonic ultrasound frequencies."); 
providing, by the computing device, the plurality of echo signals, or a plurality of parameters computed based on the plurality of echo signals, to a classifier to characterize the area of interest, wherein the classifier is trained to use a plurality of harmonic frequency components of ultrasound echo signals to characterize a target in the area of interest (see col. 4, lines 28-31 – “Algorithms described below are developed to optimally extract organ information from fundamental and/or harmonic ultrasound echoes delivered under A-mode, B-mode, and/or C-mode methodologies.”; see col. 20, lines 22-30 – “The training procedure for the NNA (Neural Network Algorithm) 224 includes collecting clinical data on human subjects acquired under B-mode ultrasound procedures. From the collected clinical data, a bladder line known to pass through the bladder region is manually selected, and a non-bladder line known to pass through a non-bladder region is selected. The manually picked bladder line is given a grading or probability of 1, and the manually picked non-bladder line is given a grading or probability of 0.”); AND
generating, by the computing device, a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal (see col. 5, lines 6-10 - "...the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity."). 
McMorrow does not explicitly teach using a plurality of bandpass filters to retrieve harmonic frequency echo signals. 
Whereas, Itani, in the same field of endeavor, teaches retrieving a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters (Fig. 15, fundamental and second to fifth harmonic frequencies; Fig. 12; see col. 13, lines 1-4, 6-14, 23-24 — “A difference processing unit 24, for each beam direction, reads the first reception signal and the second reception signal from the reception signal 1 memory 18 and the reception signal 2 memory 20, respectively, and then computes a difference (performs subtraction processing) between the first reception signal and the second reception signal...an even-number order signal is cancelled and only an odd-number order signal remains as a result of the difference processing of the first reception signal and the second reception signal. More specifically, of the fundamental wave and the harmonic components, contained in the reception signals, the even number order harmonic components are cancelled and the fundamental wave and the odd number order harmonic components are extracted...A third bandpass filter (third BPF) 3B is a filter having a pass band corresponding to the third harmonics...A fifth bandpass filter (fifth BPF) 5B is a filter having a pass band corresponding to the fifth harmonic...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified retrieving harmonic frequency echo signals, as disclosed in McMorrow, by using a plurality of bandpass filters to retrieve harmonic frequency echo signals, as disclosed in Itani. One of ordinary skill in the art would have been motivated to make this modification in order to increase the precision of extraction of a harmonic component obtained from a target subject, as taught in Itani (see col. 1, lines 60-65; see col. 6, lines 3-12).
Furthermore, regarding claim 2, McMorrow further teaches wherein transmitting the ultrasound signals using an ultrasound probe (see Fig 1A, transceiver 10A) includes: transmitting a broadband ultrasound signal (col. 7, lines 54-57 - "...the transceiver 10A transmits ultrasound signals in a range that extends from approximately about two megahertz (MHz) to approximately about ten MHz. Ultrasound energies beyond 10 MHz may be used."). 
Furthermore, regarding claim 7, McMorrow further teaches wherein generating the visual representation of the area of interest includes: generating a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of echo signals (see col. 10, lines 22-27 - "The number and location of the internal scan lines emanating from the transceivers 10A-10E may thus be distributed within the scan cone 30 at different positional coordinates as required to sufficiently visualize structures or images within a region of interest (ROI) in a patient.").
Furthermore, regarding claim 8, McMorrow further teaches wherein generating the visual representation of the area of interest includes: providing the plurality of echo signals as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of echo signals, identify an area that includes a target in the area of interest based on the plurality of echo signals, or identify a target boundary in the area of interest based on the plurality of echo signals (see Fig. 18, scan line 302, echo histogram 302A; see col. 3, lines 13-17 - "...distinguish the bladder region from the uterus along scan line. If the scan is on a female patient (gender information provided by user), a boundary between uterus and bladder region is observable and the uterus presents itself under the bladder if both regions appear on a scan line."). 
Furthermore, regarding claim 9, McMorrow teaches further comprising: calculating a plurality of parameters between the plurality of echo signals (col. 22, lines 1-3 - "The parameters used for uterus detection depend on software versions utilized to signal process scan data received from transceivers 10A-B..."). 
Furthermore, regarding claim 10, McMorrow further teaches wherein generating the visual representation of the area of interest includes: generating a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of parameters (see col. 22, lines 8-10 - "Particular values of A, B, C, and D can define a particular plane detected by a given transceiver 10A-B design." where A, B, C, and D are parameter values used for uterus detection in an image). 
Furthermore, regarding claim 11, McMorrow further teaches wherein generating the visual representation of the area of interest includes: providing the plurality of power ratios as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of power ratios, identify an area that includes a target in the area of interest based on the plurality of power ratios, or identify a target boundary in the area of interest based on the plurality of power ratios (see Abstract, lines 6-11 - "The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes."; see Fig. 39; see col. 4, lines 4-7 - "...comparison of the bladder line classification results between the method using harmonic ratio as a feature and the method without using harmonic ratio as a feature."). 
Regarding claim 12, McMorrow teaches a system (Fig. 1A, ultrasonic imaging system) comprising:
an ultrasound probe (Fig. 1A, transceiver 10A); and 
a controller unit configured to: 
communicate with the ultrasound probe (Fig. 1A; see col. 8, lines 2-11 — “The system may also include one or more peripheral devices that cooperatively assist the processor to control the operation of the transceiver 10A, such a keyboard, a pointing device, or other similar devices. In still another particular embodiment, the transceiver 10A may be a self-contained device that includes a microprocessor positioned within the housing 18 and software associated with the microprocessor to operably control the transceiver 10A, and to process the reflected ultrasound energy to generate the ultrasound image.”);
transmit ultrasound signals via the ultrasound probe toward an area of interest in a patient's body, wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (see col. 4, para. 8, lines 2-4 - "...transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity..."); 
receive echo signals from the area of interest based on the transmitted ultrasound signals (see col. 5, lines 1-3 - "...collecting ultrasound echoes returning from the organ cavity and generating signals from the ultrasound echoes..."); obtain a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (see col. 5, lines 3-6 - "...identifying within the ultrasound signals those attributable to fundamental ultrasound frequencies or those attributable to harmonic ultrasound frequencies."); 
provide the plurality of echo signals, or a plurality of parameters computed based on the plurality of echo signals, to a classifier to characterize the area of interest, wherein the classifier is trained to use a plurality of harmonic frequency components of ultrasound echo signals to characterize a target in the area of interest (see col. 4, lines 28-31 – “Algorithms described below are developed to optimally extract organ information from fundamental and/or harmonic ultrasound echoes delivered under A-mode, B-mode, and/or C-mode methodologies.”; see col. 20, lines 22-30 – “The training procedure for the NNA (Neural Network Algorithm) 224 includes collecting clinical data on human subjects acquired under B-mode ultrasound procedures. From the collected clinical data, a bladder line known to pass through the bladder region is manually selected, and a non-bladder line known to pass through a non-bladder region is selected. The manually picked bladder line is given a grading or probability of 1, and the manually picked non-bladder line is given a grading or probability of 0.”); AND
generate a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal (see col. 5, lines 6- 10 - "...the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity."). 
McMorrow does not explicitly teach using a plurality of bandpass filters to retrieve harmonic frequency echo signals. 
Whereas, Itani, in the same field of endeavor, teaches retrieving a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters (Fig. 15, fundamental and second to fifth harmonic frequencies; Fig. 12; see col. 13, lines 1-4, 6-14, 23-24 — “A difference processing unit 24, for each beam direction, reads the first reception signal and the second reception signal from the reception signal 1 memory 18 and the reception signal 2 memory 20, respectively, and then computes a difference (performs subtraction processing) between the first reception signal and the second reception signal...an even-number order signal is cancelled and only an odd-number order signal remains as a result of the difference processing of the first reception signal and the second reception signal. More specifically, of the fundamental wave and the harmonic components, contained in the reception signals, the even-number order harmonic components are cancelled and the fundamental wave and the odd number order harmonic components are extracted...A third bandpass filter (third BPF) 3B is a filter having a pass band corresponding to the third harmonics...A fifth bandpass filter (fifth BPF) 5B is a filter having a pass band corresponding to the fifth harmonic...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified retrieving harmonic frequency echo signals, as disclosed in McMorrow, by using a plurality of bandpass filters to retrieve harmonic frequency echo signals, as disclosed in Itani. One of ordinary skill in the art would have been motivated to make this modification in order to increase the precision of extraction of a harmonic component obtained from a target subject, as taught in Itani (see col. 1, lines 60-65; see col. 6, lines 3-12).
Furthermore, regarding claim 13, McMorrow further teaches wherein, when transmitting the ultrasound signals via the ultrasound probe (see Fig 1A, transceiver 10A), the controller unit is configured to at least one of: transmit a broadband ultrasound signal (col. 7, lines 54-57 - "...the transceiver 10A transmits ultrasound signals in a range that extends from approximately about two megahertz (MHz) to approximately about ten MHz. Ultrasound energies beyond 10 MHz may be used."), or transmit at least one non-integer harmonic signal. 
Furthermore, regarding claim 15, McMorrow further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: generate a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of echo signals (see col. 10, lines 22-27 - "The number and location ofthe internal scan lines emanating from the transceivers 10A-10E may thus be distributed within the scan cone 30 at different positional coordinates as required to sufficiently visualize structures or images within a region of interest (ROI) in a patient."). 
Furthermore, regarding claim 16, McMorrow further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: provide the plurality of echo signals as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of echo signals, identify an area that includes a target in the area of interest based on the plurality of echo signals, or identify a target boundary in the area of interest based on the plurality of echo signals (see Fig. 18, scan line 302, echo histogram 302A; see col. 3, lines 13-17 - "...distinguish the bladder region from the uterus along scan line. If the scan is on a female patient (gender information provided by user), a boundary between uterus and bladder region is observable and the uterus presents itself under the bladder if both regions appear on a scan line."). 
Furthermore, regarding claim 17, McMorrow further teaches wherein the controller unit is further configured to: calculate a plurality of parameters between the plurality of echo signals (col. 22, lines 1-3 - "The parameters used for uterus detection depend on software versions utilized to signal process scan data received from transceivers 10A-B..."). 
Furthermore, regarding claim 18, McMorrow further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: generate a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of parameters (see Abstract, lines 6-11 - "The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes."; see Fig. 39; see col. 4, lines 4-7 - "...comparison of the bladder line classification results between the method using harmonic ratio as a feature and the method without using harmonic ratio as a feature."; see col. 22, lines 8-10 - "Particular values of A, B, C, and D can define a particular plane detected by a given transceiver 10A-B design." where A, B, C, and D are parameter values used for uterus detection in an image). 
Furthermore, regarding claim 19, McMorrow further wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: provide the plurality of parameters as inputs into a classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of parameters, identify an area that includes a target in the area of interest based on the plurality of parameters, or identify a target boundary in the area of interest based on the plurality of parameters (see Abstract, lines 6-11 - "The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes."; see col. 22, lines 1-3- "The parameters used for uterus detection depend on software versions utilized to signal process scan data received from transceivers 10A-B..."; see Table 1 - parameters used for uterus detection). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow in view of Itani, as applied to claim 1 above, and in further view of Rafter et al. (US 6425869 B1, published July 30, 2002), hereinafter referred to as Rafter. 
Regarding claim 3, McMorrow in view of Itani teaches all of elements as disclosed in claim 1 above. 
McMorrow in view of Itani does not explicitly teach wherein the at least one harmonic frequency signal includes a non-integer harmonic signal. 
Whereas, Rafter, in the same field of endeavor, teaches a method wherein the at least one harmonic frequency signal includes a non-integer harmonic signal (see Fig. 1; see col. 8, lines 7-10, 15-16 -".., itis known that subharmonic, harmonic, and ultraharmonic responses may be created at the tissue boundary between tissue layer 113 and the internal target 121....subharmonic and ultraharmonic responses may be designated as non-integer harmonic responses."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in McMorrow in view of Itani, by having the ultrasound signal include a subharmonic or fraction harmonic frequency signal, as disclosed in Rafter. One of ordinary skill in the art would have been motivated to make this modification in order to utilize contrast agents and provide contrast to multiple targets in the tissue at various frequencies, as taught in Rafter (see col. 8, lines 1-16). 
Furthermore, regarding claim 4, Rafter further teaches wherein obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals further includes: retrieving an echo signal corresponding to a non-integer harmonic of the fundamental frequency (Fig. 1, transducer 102, ultrasonic reflections 117; see col. 8, lines 7-12,15-16 - "... it is known that subharmonic, harmonic, and ultraharmonic responses may be created at the tissue boundary between tissue layer 113 and the internal target 121. The internal target 121 alone will produce harmonic responses at integer multiples of the fundamental frequency...subharmonic and ultraharmonic responses may be designated as non-integer harmonic responses."). 
The motivation for claim 4 was shown previously in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McMorrow in view of Itani, as applied to claim 1 above, and in further view of Sarvazyan et al. (US 8419643 B2, published April 16, 2013), hereinafter referred to as Sarvazyan. 
Regarding claim 6, McMorrow in view of Itani teaches all of elements as disclosed in claim 1 above. 
McMorrow in view of Itani does not explicitly teach wherein retrieving the plurality of echo signals includes performing at least one of: a Short-Time Fourier Transform (STFT) operation, a Wavelet Decomposition (WD), or a Wavelet Packet Decomposition (WPD) operation. 
Whereas, Sarvazyan, in the same field of endeavor, expressly teaches retrieving the plurality of echo signals includes performing at least one of: a Short-Time Fourier Transform (STFT) operation, a Wavelet Decomposition (WD), or a Wavelet Packet Decomposition (WPD) operation (see col. 5, lines 24- 31- "In the received waveform, the arrival time of the slower types of waves - guided and surface waves - are masked by the signal from the fast longitudinal waves. Separation of these waves can be achieved by wavelet analysis. In certain predetermined time interval, the central peak of the wave packet of the guided or surface wave mode is determine by the maximum of the wavelet function similar to the wavelet function for the corresponding excitation waveform."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in McMorrow in view of Itani, by including to the method wavelet analysis of the received waveforms, as disclosed in Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to further process the frequencies to find the true fundamental frequency and serve as an indicator of possible local changes in bone structure, as taught in Sarvazyan (see col. 5, lines 31-35, 46-56). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McMorrow in view of Taniguchi (US 9737281 B2, published August 22, 2017), hereinafter referred to as Taniguchi.
Regarding claim 20, McMorrow teaches a device (Fig. 1A, ultrasonic imaging system) comprising: 
logic (see col. 5, lines 6-19 — “...the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity, and calculating the Volume of the organ and/or its organ cavity. The signal processing applied to the transceiver echoic fundamental and harmonic ultrasound signals include a neural network algorithm having computer readable instructions for ascertaining the certainty that a given scan line traverses a given organ's cavity region, a non-cavity region, or both a cavity and a non-cavity region using a grading algorithm for predicting the scan line's cavity or non-cavity classification.” ) configured to: 
transmit ultrasound signals via an ultrasound probe toward an area of interest in a patient's body, wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (see col. 4, para. 8, lines 2-4 - "_ transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity..."); 
receive echo signals from the area of interest based on the transmitted ultrasound signals (see col. 5, lines 1-3 - "...collecting ultrasound echoes returning from the organ cavity and generating signals from the ultrasound echoes..."); 
obtain a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (see col. 5, lines 3-6 - "...identifying within the ultrasound signals those attributable to fundamental ultrasound frequencies or those attributable to harmonic ultrasound frequencies.");
provide the plurality of echo signals, or a plurality of parameters computed based on the plurality of echo signals, to a classifier to characterize the area of interest, wherein the classifier is trained to use a plurality of harmonic frequency components of ultrasound echo signals to characterize a target in the area of interest (see col. 4, lines 28-31 – “Algorithms described below are developed to optimally extract organ information from fundamental and/or harmonic ultrasound echoes delivered under A-mode, B-mode, and/or C-mode methodologies.”; see col. 20, lines 22-30 – “The training procedure for the NNA (Neural Network Algorithm) 224 includes collecting clinical data on human subjects acquired under B-mode ultrasound procedures. From the collected clinical data, a bladder line known to pass through the bladder region is manually selected, and a non-bladder line known to pass through a non-bladder region is selected. The manually picked bladder line is given a grading or probability of 1, and the manually picked non-bladder line is given a grading or probability of 0.”); AND
generate a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal (see col. 5, lines 6- 10 - "...the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity."). 
McMorrow does not explicitly teach wherein the fundamental frequency signal and the at least one harmonic frequency signal are transmitted sequentially.
Whereas, Taniguchi teaches wherein the fundamental frequency signal and the at least one harmonic frequency signal are transmitted sequentially (see col. 10, lines 3-6 — “...one ultrasound probe 2 may transmit individually the fundamental frequency and the high order harmonic frequencies in a series time in order...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in McMorrow, by having the device transmit the fundamental frequency signal and the at least one harmonic frequency signal sequentially, as disclosed in Taniguchi. One of ordinary skill in the art would have been motivated to make this modification in order to generate an ultrasound image from each of the returned ultrasound wave signals, as taught in Taniguchi (see col. 10, lines 6-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ansell et al. (US 20180214122 A1, published August 2, 2018 with a priority date of July 25, 2016) discloses classifiers that generate bladder statuses utilizing the echoed ultrasound attenuation signals and the echoed ultrasonic harmonic signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Bill Thomson/               Supervisory Patent Examiner, Art Unit 3793